 


109 HR 1092 IH: United Nations Oil-for-Food Accountability Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1092 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Flake (for himself, Mr. Pence, Mr. Hunter, Mr. Peterson of Minnesota, Mr. Sensenbrenner, Mr. Gordon, Mr. Burton of Indiana, Mr. Matheson, Mr. Doolittle, Mr. Cantor, Mr. Smith of New Jersey, Mr. Chabot, Mr. Paul, Mrs. Jo Ann Davis of Virginia, Mr. McCotter, Mr. Wilson of South Carolina, Mr. Boozman, Mr. McCaul of Texas, Mr. Akin, Mr. Baker, Mr. Barrett of South Carolina, Mr. Bartlett of Maryland, Mr. Beauprez, Mr. Bradley of New Hampshire, Mr. Brady of Texas, Ms. Ginny Brown-Waite of Florida, Mr. Calvert, Mr. Carter, Mr. Chocola, Mr. Culberson, Mr. Mario Diaz-Balart of Florida, Mr. Duncan, Mr. Everett, Mr. Fossella, Mr. Franks of Arizona, Mr. Garrett of New Jersey, Mr. Gingrey, Ms. Hart, Mr. Herger, Mr. Sam Johnson of Texas, Mr. Jones of North Carolina, Mrs. Kelly, Mr. King of Iowa, Mr. Kline, Mr. McHenry, Mr. Miller of Florida, Mr. Murphy, Mr. Neugebauer, Mr. Otter, Mr. Rehberg, Mr. Ryan of Wisconsin, Mr. Saxton, Mr. Shuster, Mr. Simpson, Mr. Sodrel, and Mr. Terry) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To require the withholding of United States contributions to the United Nations until the President certifies that the United Nations is cooperating in the investigation of the United Nations Oil-for-Food Program. 
 
 
1.Short titleThis Act may be cited as the United Nations Oil-for-Food Accountability Act of 2005. 
2.FindingsCongress finds the following: 
(1)Allegations have been raised of substantial fraud and corruption in the administration of the Office of the Iraq Oil-for-Food Program of the United Nations. 
(2)The United Nations received 2.2 percent of the proceeds of the sale of the oil exported from Iraq under the oil-for-food program, representing approximately $1,400,000,000, to fund the administrative costs of the program. 
(3)The Government Accountability Office estimates that during the period from 1997 through 2002, the former Iraqi regime received $10,100,000,000 in illegal revenues from the oil-for-food program, including $5,700,000,000 received from oil smuggled out of Iraq and $4,400,000,000 received from surcharges on oil sales and illicit commissions from suppliers exporting goods to Iraq. 
(4)Any illicit activity by United Nations officials, personnel, agents, or contractors, including entities that have entered into contracts under the oil-for-food program, is unacceptable and should be thoroughly investigated. 
(5)Documents in the files of the former Oil Ministry of Iraq indicate that Benon Sevan, the Executive Director of the oil-for-food program, and other senior United Nations officials may have been connected to an illicit scheme in which approximately 270 prominent foreign officials, business people, and political entities received the right to trade in Iraqi oil at below-market prices. 
(6)On April 21, 2004, the United Nations Security Council adopted Resolution 1538, which established a high-level inquiry into allegations regarding the administration of the oil-for-food program. The inquiry is being led by Paul Volcker, but the investigators do not have subpoena power. 
(7)On January 18, 2005, Samir A. Vincent, who was acting as an unregistered Iraqi agent, became the first person convicted in connection with the oil-for-food program. 
(8)The ability and credibility of the United Nations Security Council to act in matters of war and peace is threatened by the alleged influence of politically connected individuals, companies, and institutions of the permanent member states who received Iraqi oil contracts. 
(9)The ability and credibility of the United Nations to convey legitimacy to the new Government of Iraq and assist in the reconstruction of postwar Iraq is hampered by these allegations of United Nations corruption and mismanagement in the oil-for-food program. 
3.Oil-for-food program definedIn this Act, the term oil-for-food program means the program established and administered pursuant to United Nations Security Council Resolution 986 (April 14, 1995) and subsequent United Nations resolutions to permit the sale of petroleum products exported from Iraq and to use the revenue generated from such sale for humanitarian assistance. 
4.Payment of United States contributions for United Nations regular budget contingent upon presidential certification of United Nations cooperation 
(a)Withholding of portion of assessed contributionsUntil the President submits to Congress a certification that satisfies the requirements described in subsection (b), amounts shall be withheld from amounts appropriated for contributions to international organizations as follows: 
(1)Of the funds appropriated for contributions to international organizations in an Act making appropriations for fiscal year 2006, 10 percent of the amount available for United States assessed contributions to the regular budget of the United Nations for such fiscal year. 
(2)Of the funds appropriated for contributions to international organizations in an Act making appropriations for fiscal year 2007, 20 percent of the amount available for United States assessed contributions to the regular budget of the United Nations for such fiscal year. 
(b)CertificationThe certification referred to in subsection (a) is a certification made by the President to Congress that— 
(1)the United Nations has in effect procedures that provide the General Accounting Office access to all documents relating to the oil-for-food program so that the Comptroller General may perform nationally mandated reviews of United Nations operations; 
(2)the United Nations Secretary General has formally confirmed that the United Nations will not assert the inviolability of United Nations papers and internal records that concern the oil-for-food program or a sanction imposed on Iraq related to the oil-for-food program; 
(3)the United Nations Secretary General has authorized the release to the law enforcement authorities of any member state of the United Nations authentic copies of any document in the possession of the United Nations, including any document in the possession of a person who was engaged on a contract basis to provide goods or services to the United Nations, that in the judgment of the requesting authority directly or indirectly concerns the oil-for-food program or a sanction imposed on Iraq related to the oil-for-food program upon request by such law enforcement authority; 
(4)the United Nations has waived any immunity enjoyed by any United Nations official from the judicial process in the United States for any civil or criminal acts or omissions under Federal or State law that may have transpired within the jurisdiction of the United States in connection with the oil-for-food program; and 
(5)any United Nations official who benefitted financially from the oil-for-food program has reimbursed the Government of Iraq and any other entity affected by the illicit activity of such official the full amount that such official improperly received from the oil-for-food program. 
 
